


116 HR 630 IH: Counterterrorism Screening and Assistance Act of 2019
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 630
IN THE HOUSE OF REPRESENTATIVES

January 16, 2019
Mr. Zeldin (for himself, Mr. McCaul, and Mr. Rose of New York) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Homeland Security, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require a plan to combat international travel by terrorists and foreign fighters, accelerate the transfer of certain border security systems to foreign partner governments, establish minimum international border security standards, authorize the suspension of certain foreign assistance to countries not making significant efforts to comply with such minimum standards, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Counterterrorism Screening and Assistance Act of 2019.  2.Foreign partner engagement plan (a)FindingsConsistent with the final report of the Committee on Homeland Security of the House of Representatives bipartisan Task Force on Combating Terrorist and Foreign Fighter Travel, Congress makes the following findings: 
(1)It is important for the national security of the United States to assist foreign partners in closing security gaps which may allow terrorists and foreign fighters to travel internationally, avoiding detection.  (2)Building foreign partner capacity to combat terrorist travel helps extend the United States security beyond its border to mitigate threats before they reach the United States. 
(3)United States Government departments and agencies have spent billions of dollars to help foreign partners improve their security against terrorist travel since the attacks of September 11, 2001, including through the provision of technical assistance, equipment, training, and other tools.  (4)The lack of a United States Government-wide, risk-based approach increases the odds that systematic security gaps abroad may persist and that United States response efforts will not be maximized in order to close these gaps. 
(5)Failure to effectively coordinate capacity-building activities also results in greater risk of overlap, waste, and unnecessary duplication between the United States and international programs.  (b)Sense of CongressIt is the sense of Congress that the United States Government must ensure capacity-building assistance to deter travel by terrorists and foreign fighters is coordinated both among United States Government departments and agencies as well as with foreign implementing partners. 
(c)Plan 
(1)In generalNot later than 180 days after the date of the enactment of this Act and every two years thereafter at the time of the President’s budget submission to Congress under section 1105 of title 31, United States Code, until 2025, the Secretary of State shall, in accordance with the protection of intelligence sources and methods, develop and submit to the appropriate congressional committees unclassified and classified versions of a foreign partner engagement plan which catalogues existing capacity-building initiatives abroad to combat travel by terrorists and foreign fighters and identifies areas for adjustment to align ongoing efforts with risk-based priorities.  (2)CoordinationEach plan required under paragraph (1) shall be developed in coordination with all relevant United States Government departments and agencies and in consultation with the Secretary of Homeland Security, the Secretary of the Treasury, the Secretary of Defense, the Attorney General, the Director of National Intelligence, and the Director of the Federal Bureau of Investigation. 
(3)ContentsEach plan required under paragraph (1) shall— (A)include an assessment of the countries of greatest concern and risk for travel to the United States by members of foreign terrorist organizations and foreign fighters, which may be based on the minimum standards described in section 4(b), as well as other factors, as appropriate, including— 
(i)an identification of the number of flights that originate from last points of departure in each country to the United States;  (ii)visa waiver program status or visa application and denial rates for each country; 
(iii)recent threats, terrorist and foreign fighter travel trends, and the overall terror threat environment in each country; and  (iv)other criteria as determined by the Secretary of State and the Secretary of Homeland Security; 
(B)detail existing United States Government programs, projects, and activities which are intended to or have the substantial effect of building the capacity of such countries to combat travel by terrorists and foreign fighters, including estimated spending levels by country where practicable; and  (C)outline a plan for prioritizing United States Government resources toward countries referred to in subparagraph (A), including— 
(i)identifying efforts which should be reformed, consolidated, or eliminated; and  (ii)detailing new programs, projects, or activities that are requested, being planned, or are undergoing implementation and associated costs. 
3.Sharing systems and equipment to obstruct travel by terrorists and foreign fighters 
(a)Border security and counterterrorism screening tools 
(1)In generalSubject to paragraph (2) and subsection (d), the Secretary of Homeland Security and the Secretary of State shall, to the extent practicable and consistent with the national security of the United States, accelerate the provision of appropriate versions of the following systems to foreign governments: (A)U.S. Customs and Border Protection’s global travel targeting and analysis systems. 
(B)The Department of State’s watch­list­ing, identification, and screening systems.  (2)PrioritizationThe Secretary of Homeland Security and the Secretary of State shall coordinate to prioritize the provision of the systems specified in paragraph (1) to countries determined to be countries referred to in subsection (c)(3)(A) of section 2 in the foreign partner engagement plan required under such section. 
(b)Equipment transfer 
(1)In generalSubject to paragraphs (2), (3), and (8), the Secretary of Homeland Security is authorized to provide to a foreign government, with or without reimbursement, excess nonlethal equipment and supplies owned by the Department of Homeland Security.  (2)DeterminationThe Secretary of Homeland Security is authorized to provide equipment and supplies pursuant to paragraph (1) if the Secretary determines that the provision of such equipment and supplies would— 
(A)further the homeland security interests of the United States; and  (B)enhance the recipient government’s capacity to— 
(i)mitigate the risk or threat of terrorism, infectious disease, or natural disaster;  (ii)protect and expedite lawful trade and travel; or 
(iii)protect the legal framework relating to intellectual property rights and enforce such rights.  (3)Limitation on transferThe Secretary of Homeland Security may not— 
(A)provide any equipment or supplies that are designated as items on the United States Munitions List pursuant to section 38 of the Arms Export Control Act (22 U.S.C. 2778); or  (B)provide any vessel or aircraft pursuant to this subsection. 
(4)Related trainingIn conjunction with a provision of equipment or supplies pursuant to paragraph (1), the Secretary of Homeland Security may provide such equipment-related or supplies-related training and assistance as the Secretary determines to be necessary.  (5)Maintenance of transferred equipmentThe Secretary of Homeland Security may provide for the maintenance of transferred equipment or supplies through service contracts or other means, with or without reimbursement, as the Secretary determines appropriate. 
(6)Reimbursement of expensesThe Secretary of Homeland Security is authorized to collect payment from the recipient government for the provision of training, shipping costs, supporting materials, maintenance, supplies, or other assistance in support of provided equipment or supplies under this subsection.  (7)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, United States Code, any amount collected under this subsection— 
(A)shall be credited as offsetting collections, subject to appropriations, to the account that finances the activities and services for which the payment is received; and  (B)shall remain available until expended for the purpose of providing for the security interests of the homeland. 
(8)ConcurrenceThe Secretary of Homeland Security may exercise the authority under this subsection only with the concurrence of the Secretary of State.  (9)Rule of constructionNothing in this subsection may be construed as affecting, augmenting, or diminishing the authority of the Secretary of State. 
(10)DefinitionFor the purposes of this section, the term excess nonlethal equipment and supplies means equipment and supplies the Secretary of Homeland Security has determined is either not required for United States domestic operations, or would be more effective to homeland security if deployed for use outside of the United States.  (c)Notification to Congress (1)In generalNot later than 15 days before providing any systems or equipment or supplies under this section, the Secretary of Homeland Security and Secretary of State shall provide notification to the appropriate congressional committees of such provision. 
(2)ContentsA notification required under paragraph (1) shall include the following: (A)The specific vulnerability, risk, or threat that will be mitigated by the provision of any systems or equipment or supplies under this section. 
(B)An explanation as to why the recipient is unable or unwilling to independently acquire such systems or equipment or supplies.  (C)An evacuation plan for any sensitive technologies in case of emergency or instability in the country to which such systems or equipment or supplies is being provided. 
(D)How the United States Government will ensure that such systems or equipment or supplies are being maintained appropriately and used as intended.  (E)The total dollar value of such systems, equipment, or supplies. 
(d)Rule of construction 
(1)In generalThe authority provided under this section shall be exercised in accordance with applicable provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.), the Export Administration Regulations, or any other similar provision of law.  (2)DefinitionIn this subsection, the term Export Administration Regulations means— 
(A)the Export Administration Regulations as maintained and amended under the authority of the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) and codified in subchapter C of chapter VII of title 15, Code of Federal Regulations; or  (B)any successor regulations. 
4.Actions with respect to foreign countries that fail to meet minimum standards for serious and sustained efforts to combat terrorist and foreign fighter travel 
(a)Reports to Congress 
(1)In generalNot later than April 30 of each year through 2024, the Secretary of State, in coordination with the Secretary of Homeland Security, shall submit to the appropriate congressional committees a report with respect to the status of efforts of foreign governments to combat terrorist and foreign fighter travel, which shall include an update to the foreign partner engagement plan required under section 2(c). Such reports shall include descriptions of relevant United States Government actions taken to help countries comply with minimum standards for serious and sustained efforts to combat terrorist and foreign fighter travel, such as the efforts described in subsection (b).  (2)FormThe reports required by paragraph (1) shall be submitted in unclassified and classified form. 
(3)Inclusion in country reports on terrorismTo the extent practicable, the Secretary of State, in coordination with the Secretary of Homeland Security, should incorporate the reports required by paragraph (1) into the annual country reports on terrorism submitted pursuant to section 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f).  (b)Minimum standards describedThe minimum standards for serious and sustained efforts to combat terrorist and foreign fighter travel applicable to the government of a foreign country include the following: 
(1)The government of the foreign country makes meaningful efforts to identify and monitor terrorists and foreign fighters operating within the territory of the country.  (2)The government of the foreign country regularly exchanges substantive counterterrorism information with other foreign governments, including the United States Government, through bilateral or multilateral channels and international organizations such as INTERPOL, and cooperates with other foreign governments in the investigation and prosecution of terrorists and foreign fighters. 
(3)The government of the foreign country implements effective border controls or participates in an existing border-crossing control regime that has been determined by the United States Government to employ effective border-crossing oversight.  (4)The government of the foreign country has controls and systems in place to prevent and report upon counterfeiting, forgery, and fraudulent use or possession of false, stolen, or lost identity papers and travel documents. 
(5)The government of the foreign country collects air passenger data and employs evidence-based traveler risk assessment and screening procedures, including collection and analysis of travel data.  (6)The government of the foreign country appropriately screens travelers, including vetting of travelers at air, sea, and land ports of entry, against counterterrorism and other criminal databases, as appropriate. 
(7)The government of the foreign country submits information to INTERPOL databases and screens travelers against INTERPOL databases at ports of entry and exit.  (8)The government of the foreign country has established and implemented domestic laws criminalizing material support to foreign terrorist organizations and has the ability and willingness to prosecute cases involving such material support to foreign terrorist organizations. 
(9)The government of the foreign country takes measures to prevent individuals in its territory from traveling abroad to enlist with or provide material support to foreign terrorist organizations.  (10)The government of the foreign country— 
(A)takes measures to minimize— (i)corruption and the likelihood that corruption could impact the veracity of security and intelligence reporting from the country; and 
(ii)the likelihood that such corruption could adversely affect the legitimacy of national identity papers of the country; and  (B)does not shelter suspects from investigation and prosecution. 
(11)The government of the foreign country is not determined to be a high-risk program country under section 217(c)(12) of the Immigration and Nationality Act (8. U.S.C. 1187(c)(12)).  (c)Suspension of assistance (1)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security and the heads of other Federal agencies, as appropriate, is authorized to suspend nonhumanitarian, nontrade-related foreign assistance to a government of a foreign country if such government is not making significant efforts to comply with the minimum standards for serious and sustained efforts to combat terrorist and foreign fighter travel described in subsection (b). 
(2)Congressional notification proceduresAny suspension of assistance under paragraph (1) shall be subject to the prior notification procedures applicable to reprogrammings pursuant to section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1).  5.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Relations, the Committee on the Judiciary, and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security, the Committee on the Judiciary, and the Committee on Foreign Affairs of the House of Representatives.  (2)Foreign terrorist organizationThe term foreign terrorist organization means an organization that is designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
(3)Nonhumanitarian, nontrade-related foreign assistanceThe term nonhumanitarian, nontrade-related foreign assistance has the meaning given the term in section 103(8)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(8)(B)).  6.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized. 

